Case: 17-10721   Date Filed: 08/29/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10721
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:09-cr-00052-SDM-MAP-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DAVID L. BULLOCK,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 29, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-10721     Date Filed: 08/29/2017   Page: 2 of 2


      Thomas A. Burns, appointed appellate counsel for David Leon Bullock in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 778

(1967). Our independent review of the entire record reveals that the counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Bullock’s conviction and sentence are

AFFIRMED.




                                         2